J-S36001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: N.O.W., A           :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
APPEAL OF: J.C., FATHER                 :
                                        :
                                        :
                                        :
                                        :   No. 1749 EDA 2016

                     Appeal from the Order May 5, 2016
            In the Court of Common Pleas of Philadelphia County
               Family Court at No(s): CP-51-AP-000056-2016
                                     CP-51-DP-0002461-2013
                                      FID: 51-FN-004675-2013


BEFORE:    PANELLA, J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, J.                             FILED JUNE 08, 2017

      J.C. (“Father”) appeals from the decree entered on May 5, 2016,

granting the petition filed by the Philadelphia Department of Human Services

(“DHS”), to involuntarily terminate his parental rights to his male child,

N.O.W., born in June 2013, (“Child”), with N.W. (“Mother”), pursuant to the

Adoption Act, 23 Pa.C.S.A. § 2511, and the order entered May 5, 2016,

granting DHS’s petition to change the permanency goal for Child to adoption

pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351. We affirm.

      On January 12, 2016, DHS filed the petitions for the involuntary

termination of Father’s parental rights and goal change to adoption. The trial

court fully set forth the factual and procedural background of this appeal. We

refer the reader to that decision where the facts and the procedure are set
J-S36001-17


forth. See Trial Court Opinion, 1/4/17, at 1-3. On May 5, 2016, the trial

court granted the petitions for involuntary termination of the parental rights

of Father to Child pursuant § 2511(a)(1), (2), (5), (8), and (b) of the

Adoption Act, and to change the goal to adoption pursuant to § 6351 of the

Juvenile Act.

      Father timely appealed from the termination decree and goal change

orders, and he filed a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). Father raises two issues for our

review:

      A. Whether [t]he [t]rial [c]ourt [e]rred [i]n [t]erminating
      Father’s [p]arental [r]ights where he was denied the opportunity
      to take a paternity test to confirm paternity prior to his legal
      rights being terminated?

      B. Whether [t]he [t]rial [c]ourt [e]rred in [t]erminating Father’s
      [p]arental [r]ights where CUA/DHS made no attempt to contact
      Father to inform him of his single case plan objectives?

Father’s Brief, at 5.

      We observe that Father did not identify either § 2511(a) or (b) in his

concise statement of errors complained of on appeal and his statement of

questions involved portion of his brief, nor did he identify the goal change.

In the summary of argument portion of his brief, however, Father specifically

challenged the sufficiency of the evidence under § 2511(a) and (b). See

Father’s Brief, at 9. We deem any challenge to the sufficiency of the

evidence to support the termination under § 2511(b) and the change in the

permanency goal for Child waived by Father’s failure to preserve those

                                    -2-
J-S36001-17


challenges in his concise statement and statement of questions involved

portion of his brief. See Krebs v. United Refining Company of

Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (holding that an

appellant waives issues that are not raised in both his concise statement of

errors complained of on appeal and the statement of questions involved in

his brief on appeal). See also In re M.Z.T.M.W., ___ A.3d ___, ___, n.3,

2017 WL 2153892, *3, n.3 (Pa. Super., filed May 17, 2017).

     We find that Father preserved his challenge to § 2511(a)(1) and (2),

respectively, through his argument concerning whether the trial court

improperly failed to allow him to have a paternity test conducted before

terminating his parental rights, and whether the trial court improperly

terminated his parental rights where the Community Umbrella Agency

(“CUA”) and/or DHS failed to make reasonable efforts to offer Father contact

with Child or services prior to filing the petition to terminate his parental

rights. See Krebs, 893 A.2d at 797. We proceed to the merits.

     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. As has been often
     stated, an abuse of discretion does not result merely because
     the reviewing court might have reached a different conclusion.

                                     -3-
J-S36001-17


     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness,
     partiality, prejudice, bias, or ill-will.

           [T]here are clear reasons for applying an abuse of
     discretion standard of review in these cases. We observed that,
     unlike trial courts, appellate courts are not equipped to make the
     fact-specific determinations on a cold record, where the trial
     judges are observing the parties during the relevant hearing and
     often presiding over numerous other hearings regarding the child
     and parents. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (internal citations

omitted).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover, we have explained that

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of §




                                   -4-
J-S36001-17


2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). We will focus on subsection (a)(1), which provides as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

            (1) The parent by conduct continuing for a period of at
            least six months immediately preceding the filing of the
            petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.

     With respect to this subsection, our Supreme Court has held that

     [o]nce the evidence establishes a failure to perform parental
     duties or a settled purpose of relinquishing parental rights, the
     court must engage in three lines of inquiry: (1) the parent’s
     explanation for his or her conduct; [and] (2) the post-
     abandonment contact between parent and child[.]

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1988) (citation

omitted).

     Further, this Court has stated that

     the trial court must consider the whole history of a given case
     and not mechanically apply the six-month statutory provision.
     The court must examine the individual circumstances of each
     case and consider all explanations offered by the parent facing
     termination of his or her parental rights, to determine if the
     evidence, in light of the totality of the circumstances, clearly
     warrants the involuntary termination.

In re B.,N.M., 856 A.2d 847, 854-855 (Pa. Super. 2004) (citations

omitted).

     Father     challenges   the   sufficiency   of   the   evidence   to   support

termination under § 2511(a)(1) where he was denied the opportunity to

                                       -5-
J-S36001-17


take a paternity test to confirm paternity. Father urges that he timely

requested a paternity test to determine whether he is, in fact, the biological

father of Child, and that this Court should remand the matter for a paternity

test, since it is not conclusively determined that he is Child’s biological

father. Father claims that he met with the DHS social worker at a visit with

Child in August 2015,1 and the social worker advised him to attend the next

court hearing to request a paternity test regarding Child. Father asserts that

he was arrested in October 2015, and remained incarcerated at the time of

the next permanency review hearing, so the paternity test was never

performed.

       Father has failed to support his argument with any case law, so we

could consider the issue waived. See Chapman-Rolle v. Rolle, 893 A.2d
770, 774 (Pa. Super. 2006) (stating that a failure to argue and cite to

pertinent legal authority in support of a claim constitutes waiver of the

claim). We will, however, address it on the merits.

       This Court has rejected an argument concerning the trial court’s failure

to conduct a paternity test as relieving the father from performing parental

duties under § 2511(a)(1) until paternity is confirmed by means of a

____________________________________________


1
  Both the trial court opinion and Father’s brief has an apparent clerical
error, in that it states that the date was August 2014, whereas the notes of
testimony reflect that the date was August 2015. Compare Trial Court
Opinion, 1/4/17, at 3-4, and Father’s Brief, at 7, 11, with N.T., 2/5/16, at
12-14, 17-18, 22, 27.



                                           -6-
J-S36001-17


paternity test. See In re Z.S.W., 946 A.2d 726, 731 (Pa. Super. 2008).

This Court stated:

      We decline to accept the trial court’s rational [sic] that L.C. [the
      alleged father] was only required to “attempt the level of
      parenting consistent with his and the agency’s knowledge of
      parentage.” The crux of the trial court’s statement is that L.C.
      was not required to perform any parental duties until he received
      the results of the paternity test. To adopt the trial court’s
      rationale would relieve all fathers of their parental duties until
      their parentage was confirmed by a paternity test.

Id., at 731.

      Here,    the   DHS   social   worker,   Terry   Bailey,   testified   at   the

termination/goal change hearing that Father accompanied Mother to one

visit with Child in August 2015. See N.T., 2/5/16, at 16-19. Mother identified

Father as, and he purported to be, Child’s father. See id. Father discussed

having a paternity test with Ms. Bailey at that time, and she advised him to

raise the issue at the next permanency review hearing. See id. Although

DHS sent Father notice concerning visitation with Child, Father had not

visited Child since August 2015, nor had he contacted Ms. Bailey or DHS

regarding the paternity testing. See id., at 16-19, 30-31. Father stated that

Mother told him that he was Child’s father when child was born in June

2013. See id., at 35. Father admittedly was arrested in October 2015, and,

at the time of the hearing, Father remained incarcerated. See id., at 21, 32.

      Based on the decision in In re Z.S.W., we find Father’s argument that

his failure to perform his parental duties should be in some way excused

until confirmation of his paternity of Child lacks merit. We find no error or

                                      -7-
J-S36001-17


abuse of discretion in the trial court’s consideration and disposition of the

issue. See Trial Court Opinion, 1/4/17, at 4-5. As the trial court also

terminated the parental rights of any unknown father, and no individual

claiming to be the unknown father has appealed that order, the trial court’s

termination of Father’s parental rights without ordering a paternity test to

conclusively determine that Father is Child’s biological father is of no

consequence.

      We find the trial court’s conclusion that Father has failed to perform

parental duties with regard to Child, and its termination of his parental rights

under § 2511(a)(1), is supported by competent evidence in the record.

      Father’s second and final issue pertains to subsection (a)(2) of § 2511.

We have already found the petitioner presented sufficient evidence that the

asserted grounds for seeking the termination of parental rights are valid

under subsection(a)(1). Thus, we need not even address subsection (a)(2).

See In re B.L.W., 843 A.2d at 384. We will, however, very briefly address

this issue; it is meritless.

      Father asserts that the trial court erred in terminating his parental

rights where the CUA and/or DHS made no attempt to contact him to inform

him of his single case plan objectives. Father alleges that, while he had a

responsibility to stay in contact with DHS, his incarceration left him at a

disadvantage, because he could not easily communicate with DHS. Father

contends that the CUA worker made no attempt at reasonable efforts to


                                     -8-
J-S36001-17


contact him in prison. Father urges that the failure of the CUA and/or DHS to

make any reasonable effort to offer him contact with Child or services should

result in a reversal of the termination order.

      Father’s argument concerning the CUA and/or DHS’s failure to provide

reasonable efforts toward reunification between him and Child lacks merit.

See In re D.C.D., 105 A.3d 662 (Pa. 2014), wherein the Court held that the

trial court is not required to consider reasonable efforts in relation to a

decision to terminate parental rights under § 2511(a)(2). See id., at 675.

      This Court finds no abuse of discretion in the trial court’s termination

of Father’s parental rights to Child pursuant to § 2511(a)(1) and (2). We

also find Father waived challenges to the sufficiency of the evidence to

support termination under § 2511(b) and the goal change to adoption. We,

therefore, affirm the termination decree and goal change order.

      Decree and order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/2017




                                     -9-